Exhibit 10.21 December 13, 2011 David Schmoll 3417 Donner Trail Wake Forest, NC 27587 Re:Renewal of Amended and Restated Retention Agreement Dear David: This letter is to serve as your notification that Ply Gem Industries, Inc. has elected to execute its Renewal Term right under your current Amended and Restated Retention Agreement dated December 31, 2008 until December 31, 2011.As such, all applicable rights and terms as outlined in your Amended and Restated Retention Agreement will remain in effect through December 31, 2012. Please sign this letter in the space provided below as your acknowledgement and agreement of this Renewal Term agreement and return this original to me, and retain a copy for your own records. Sincerely, PLY GEM INDUSTRIES, INC. By: /s/ Gary E. Robinette Name:Gary E. Robinette Title:President and Chief Executive Officer Acknowledged and Agreed: /s/ David Schmoll David Schmoll
